 



Exhibit 10.12
American Casino & Entertainment Properties LLC
& Atlantic Coast Entertainment Holdings, Inc.
Management Incentive Plan
Effective January 1, 2005
Revised January 10, 2006

I.   PURPOSE       The purpose of this Plan is to incentivize Participants to
achieve certain financial objectives of the Company; encourage and stimulate
superior performance by such personnel, and assist in attracting and retaining
highly qualified key employees.   II.   DEFINITIONS

  A.   “ACEP” refers to American Casino & Entertainment Properties LLC.     B.  
“ACEHI” refers to Atlantic Coast Entertainment Holdings, Inc.     C.   “Base
Salary” equals the annual base salary of an individual Participant on December
31st of the Fiscal Year for which an award is calculated.     D.   “Board of
Directors” means the Board of Directors of American Entertainment Properties
Corp. or the Board of Directors for Atlantic Coast Entertainment Holdings, Inc.,
as applicable depending upon the actual employer of an individual Participant.  
  E.   “Bonus as a Percent of Base Salary” shall be determined in accordance
with Exhibit A based upon the Position Level of each Participant and based upon
the Company’s achievement of its EBITDA Goal.     F.   “Cash Award” refers to
the Financial Award amount disbursed by March 15 of the year following the
Fiscal Year for which a Financial Award has been earned. Each Position Level has
a minimum and a maximum Cash Award limit as indicated in Exhibit A.     G.  
“Chief Executive Officer” or “CEO” means the Chief Executive Officer of ACEP or
the Chief Executive Officer of ACEHI, as applicable depending upon the actual
employer of an individual Participant.     H.   “Company” means American Casino
& Entertainment Properties LLC (“ACEP”) (including Stratosphere Gaming Corp.,
Fresca, LLC dba Arizona Charlie’s Boulder, and Arizona Charlie’s LLC, dba
Arizona Charlie’s Decatur) or Atlantic Coast Entertainment Holdings, Inc.
(“ACEHI”) (including ACE Gaming LLC dba Sands Hotel and Casino), and any
successors and assigns, as applicable based upon the actual employer of an
individual Participant.

1



--------------------------------------------------------------------------------



 



American Casino & Entertainment Properties LLC
& Atlantic Coast Entertainment Holdings, Inc.
Management Incentive Plan
Effective January 1, 2005
Revised January 10, 2006

  I.   “Deferred Bonus Award” refers to that portion of the Participant
Financial Award that is paid out over a period of four (4) years. Each Position
Level has a minimum and a maximum Deferred Bonus Award limit as indicated in
Exhibit A.     J.   “Department Executive” shall be (i) the CEO for those
Participants reporting directly to the CEO, (ii) in the case of a Participant
having responsibility for a single property who does not report to the CEO, the
Property General Manager, and (iii) in the case of a Participant having
responsibility for more than one property who does not report to the CEO, the
Participant’s most senior functional executive who is also a direct report to
the CEO.     K.   “EBITDA” shall mean operating income before interest, taxes,
depreciation and amortization, excluding restructuring charges.     L.   “EBITDA
Goal” shall be determined by the Board of Directors on an annual basis. The
EBITDA Goal for Participants having responsibility for more than one property
shall be the cumulative EBITDA Goals for all properties over which they have
responsibility. The EBITDA Goal for Participants having responsibility for a
single property shall be the EBITDA Goal for the property over which they have
responsibility.     M.   “Financial Award” shall be the total bonus amount that
includes both a cash award and a Deferred Bonus Award. If a Participant was in
more than one management level during a Fiscal Year, a separate computation
shall be made for each level applicable to the Participant during such Fiscal
Year prorated for the time in each level; the sum of the separate computations
shall be the Participant’s Financial Award.     N.   “Financial Targets” are the
financial goal(s) of the Company for a particular Fiscal Year as established by
the Board of Directors.     O.   “Fiscal Year” means the Company’s Fiscal Year
beginning January 1 and ending December 31.     P.   “Individual Performance
Factor” shall have the value calculated in Section IV below.     Q.  
“Participant” means an employee who has been identified by the CEO for inclusion
under the Plan and who is otherwise eligible to participate under the Plan in
accordance with Exhibit B.     R.   “Plan” means American Casino & Entertainment
Properties LLC and Atlantic Coast Entertainment Holdings, Inc. Management
Incentive Plan, as from time to time amended.     S.   “Position Level” of each
Participant shall be as set forth in Exhibit B below.

2



--------------------------------------------------------------------------------



 



American Casino & Entertainment Properties LLC
& Atlantic Coast Entertainment Holdings, Inc.
Management Incentive Plan
Effective January 1, 2005
Revised January 10, 2006

III.   FINANCIAL AWARD       Provided that the Company achieves its EBITDA Goal,
a Participant in the Plan shall be entitled to a Financial Award computed as
follows:       Participant’s Base Salary times Individual Performance Factor
times Bonus as a Percent of Base Salary       A Participant’s Financial Award
shall then be divided into a Cash Award and a Deferred Bonus Award.

IV.   INDIVIDUAL PERFORMANCE GOALS       Individual performance goals will be
established for each Participant, including a mix of predetermined goals and an
additional 2 or 3 goals that are to be developed jointly by the Participant and
his/her Department Executive for each Fiscal Year. The Department Executive, in
consultation with the Participant’s management, will assign weight factors to
the individual performance goals based on the critical factors facing the
Company for that Fiscal Year, provided that the cumulative weighted value of all
of an individual’s performance goals shall equal 1. For example, individual
performance goals could include departmental budget adherence, departmental
revenue goals, guest satisfaction scores and employee opinion survey results,
development of subordinates and attainment of self development objectives.      
Attainment of such individual performance goals will be used to arrive at an
overall Individual Performance Factor. Such criteria shall be applied
consistently to Participants with similar duties pursuant to an evaluation
process to be recommended by the ACEP Vice President, Human Resources, and
approved by the CEO. The Individual Performance Factor can be adjusted by the
Department Executive between 0.0 and 1.0, depending upon a Participant’s
achievement of his/her individual performance goals. For example, if a
Participant fully attained all of his/her individual performance goals, his/her
Individual Performance Factor would be 1.0. Alternatively, assume that a
Participant had three individual performance goals — departmental budget
adherence weighted at 0.4 (or 40% of the individual’s performance goals),
departmental revenue achievement weighted at 0.4 (or 40% of the individual’s
performance goals) and guest satisfaction weighted at 0.2 (or 20% of the
individual’s performance goals). If the Participant in this example attained
his/her departmental budget adherence, he/she would receive 0.4 points for that
goal. If the Participant significantly missed his/her departmental revenue
performance goal, he/she would receive 0.0 points for that goal. Finally, if the
Participant attained 50% of his/her guest satisfaction performance goal, he/she
would receive 0.1 points for that goal. The Individual Performance Factor would
be 0.5 calculated as 0.4 plus 0.0 plus 0.1.

3



--------------------------------------------------------------------------------



 



American Casino & Entertainment Properties LLC
& Atlantic Coast Entertainment Holdings, Inc.
Management Incentive Plan
Effective January 1, 2005
Revised January 10, 2006

    The Department Executive’s recommended Individual Performance Factor,
including the evaluation of each of the individual performance goals, must be
completed by the Participant’s Department Executive by January 31st following
the end of each Fiscal Year. In preparation of such recommendation, the
Department Executive shall consult with an individual Participant‘s management.
The recommendation must then be forwarded to the ACEP Vice President, Human
Resources, and CEO for final approval of the actual Individual Performance
Factor achieved. The CEO may, in his sole discretion, modify the recommended
Individual Performance Factor for each Participant upwards or downwards by up to
50%, provided that the final Individual Performance Factor must be between 0.0
and 1.0.

V.   EBITDA GOAL       The EBITDA Goal shall be proposed on an annual basis by
the CEO and approved by the Board of Directors. The Chief Financial Officer of
the Company shall calculate the Company’s performance against the EBITDA Goal
and shall report such calculation to the CEO and to the ACEP Vice President,
Human Resources, as soon as practicable after the end of each Fiscal Year.   VI.
  DEFERRED BONUS AWARD       The Participants’ Deferred Bonus Award shall be
paid out in four equal installments by March 15 in each subsequent year,
provided the Participant remains an active employee of the Company through each
subsequent payment date. By way of example, for Fiscal Year 2005, 25% of the
Participant’s Deferred Bonus Award shall be paid by March 15 in each of 2007,
2008, 2009 and 2010.       The unpaid amount of a Participant’s Deferred Bonus
Award accumulates investment growth, compounded annually at the same rate as the
guaranteed investment vehicle used within the Company’s 401K Plan each Fiscal
Year.   VII.   CALCULATION OF A FINANCIAL AWARD       The proposed Financial
Awards shall be calculated by the ACEP Vice President, Human Resources, and
presented to the CEO for review. Following the CEO’s review and modification as
provided by the Plan, a list of the proposed Financial Awards shall be forwarded
to the Board of Directors for final approval. Once approved by the Board of
Directors, payment of the Financial Awards shall be made as soon as practicable
after the completion of the annual audit but no later than March 15 of the year
following end of the applicable Fiscal Year. All payment awards shall be reduced
by amounts required to be withheld for taxes at the time payments are made.

4



--------------------------------------------------------------------------------



 



American Casino & Entertainment Properties LLC
& Atlantic Coast Entertainment Holdings, Inc.
Management Incentive Plan
Effective January 1, 2005
Revised January 10, 2006

VIII.   PARTIAL AWARDS       A Participant, who was an active employee of the
Company for a minimum of 90 consecutive calendar days during a Fiscal Year,
shall be entitled to payment of a partial Cash Award if, prior to the end of
such Fiscal Year, a Participant:

  •   Dies;     •   Becomes permanently disabled;     •   Enters military
service;     •   Takes an approved leave of absence; or     •   Is appointed or
elected to public office.

    If the Participant dies before receiving his/her Cash Award, the amount due
will be paid to the designated beneficiaries on file with the Company and, in
the absence of such designation, to the Participant’s estate. Participants
hired, or who otherwise become eligible to participate hereunder, during a
Fiscal Year shall be eligible for a partial Financial Award provided that the
Participant was an active employee of the Company, in an eligible position, for
a minimum of 90 consecutive calendar days during such Fiscal Year.       All
such partial awards shall be calculated based upon the number of days of active
employment during which the employee was a Participant in the Plan divided by
365 and shall be paid at the time when payments of Financial Awards for such
Fiscal Year are made to other Participants.

IX.   FORFEITURE OF BONUS       Except as provided in Section VIII, a
Participant, who is not an active employee of the Company on the date that a
Cash Award is actually paid, shall not be entitled to any Financial Award under
this Plan for the prior Fiscal Year unless the CEO and Board of Directors
determine otherwise. For example, in order for a Participant to earn a Financial
Award with respect to Fiscal Year 2005, where such award is actually paid on
March 15, 2006, the Participant must be an active employee of the Company on
March 15, 2006.   X.   ADMINISTRATION       This Plan shall be administered by
the ACEP Vice President, Human Resources, subject to the control and supervision
of the CEO and Board of Directors. Financial issues relating to this Plan shall
be administered by the Chief Financial Officer of ACEP or the Chief Financial
Officer of ACEHI, as applicable, and the most senior Treasury official of
American Real Estate Partners LP, subject to oversight by the CEO and Board of
Directors.

5



--------------------------------------------------------------------------------



 



American Casino & Entertainment Properties LLC
& Atlantic Coast Entertainment Holdings, Inc.
Management Incentive Plan
Effective January 1, 2005
Revised January 10, 2006

    In the event of a claim or dispute by a Participant, the CEO shall render a
decision on the merits of such claim or dispute. In the event that the
Participant does not agree with the CEO’s decision, following discussions with
the CEO, the Participant may appeal to the Board of Directors. The decision by
the Board of Directors as to the claim or dispute shall be final and conclusive.

XI.   NO EMPLOYMENT CONTRACT; FUTURE PLANS       Participation in this Plan
shall not confer upon any Participant any right to continue in the employ of the
Company nor interfere in any way with the right of the Company to terminate any
Participant’s employment at any time. The Company is under no obligation to
continue the Plan in future Fiscal Years.   XII.   PLAN CHANGES, AMENDMENTS OR
TERMINATION       At any time prior to the final determination of a Financial
Award under the Plan and in consultation with the CEO, the Board of Directors
may change the EBITDA Goal, performance measures, and payout ranges set forth
herein, if, in the judgment of the Board of Directors, such change(s) is/are
desirable in the interests of equitable treatment of the Participants and the
Company as a result of extraordinary or non-recurring events, changes in
applicable accounting rules or principles, changes in the Company’s methods of
accounting, changes in applicable law, changes due to consolidation,
acquisitions, or reorganization. In the event of any such change, the Company
shall calculate the Financial Awards payable under the Plan in accordance with
such change.       The Board of Directors of the Company may at any time, or
from time to time, (a) amend, alter or modify the provisions of this Plan,
(b) terminate this Plan, or (c) terminate the participation of an employee or
group of employees in this Plan; provided, however, that in the event of the
termination of this Plan or the termination of one or more employees
participation in the Plan, notwithstanding any other provision of this Plan to
the contrary, the Company shall provide partial awards to the affected
Participants for the portion of the Fiscal Year during which such employees were
Participants in this Plan, in a manner in which the Company and its Board of
Directors, in its sole judgment, determines to be equitable to such
Participants.   XIII.   GENERAL PROVISIONS       No right under the Plan shall
be assignable, either voluntarily or involuntarily by way of encumbrance,
pledge, attachment, level or charge of any nature, except as may be required by
state or federal law.       Nothing in the Plan shall require the Company to
segregate or set aside any funds or other property for the purpose of paying any
portion of an award. No Participant, beneficiary or other person shall have

6



--------------------------------------------------------------------------------



 



American Casino & Entertainment Properties LLC
& Atlantic Coast Entertainment Holdings, Inc.
Management Incentive Plan
Effective January 1, 2005
Revised January 10, 2006

    any right, title or interest in any amount awarded under the Plan prior to
the payment date of the Plan award, or in any property of the Company, its
affiliates or subsidiaries.

             
January 16, 2006
 
           Final Approval Date
      /s/ Richard P. Brown
 
Chief Executive Officer    

7



--------------------------------------------------------------------------------



 



EXHIBIT A
ACEP & ACEHI
Management Incentive Plan
Bonus as a Percent of Base Salary
A Participant’s Position Level shall determine the potential Bonus as a Percent
of Base Salary as set forth in the table below.

                                                  Company                      
  EBITDA   Position Levels IC & IP   Position Level II   Position Level III  
Position Level IV Goal                                                 Achieved
  TOTAL   CASH   DEFERRED   TOTAL   CASH   DEFERRED   TOTAL   CASH   DEFERRED  
TOTAL   CASH   DEFERRED
 100 — 104.99%
  41.25%   27.50%   13.75%   33.50%   22.00%   11.50%   27.00%   18.00%   9.00%
  22.50%   15.00%    7.50%
 105 — 109.99
  48.00%   32.00%   16.00%   39.00%   26.00%   13.00%   32.00%   21.00%   11.00%
  27.00%   18.00%    9.00%
 110 — 114.99
  55.50%   37.00%   18.50%   45.00%   30.00%   15.00%   38.00%   25.00%   13.00%
  33.00%   22.00%   11.00%
 115 — 119.99
  60.00%   40.00%   20.00%   52.50%   35.00%   17.50%   45.00%   30.00%   15.00%
  37.50%   25.00%   12.50%
 120 — 124.99
  64.50%   43.00%   21.50%   56.50%   38.00%   18.50%   48.00%   32.00%   16.00%
  40.00%   27.00%   13.00%
 125 — 129.99
  69.00%   46.00%   23.00%   61.00%   41.00%   20.00%   52.00%   34.50%   17.50%
  43.00%   29.00%   14.00%
 130 — 134.99
  73.50%   49.00%   24.50%   65.50%   44.00%   21.50%   56.00%   37.00%   19.00%
  46.00%   31.00%   15.00%
 135 — 139.99
  79.50%   53.00%   26.50%   70.50%   47.00%   23.50%   60.00%   40.00%   20.00%
  50.00%   33.00%   17.00%
 140 — 144.99
  85.50%   57.00%   28.50%   76.00%   50.50%   25.50%   64.00%   43.00%   21.00%
  54.00%   35.00%   19.00%
 145 — 149.99
  91.50%   61.00%   30.50%   81.00%   54.00%   27.00%   68.50%   46.00%   22.50%
  58.00%   38.00%   20.00%
150%
  99.00%   66.00%   33.00%   87.00%   58.00%   29.00%   73.50%   49.00%   24.50%
  61.50%       41%    20.5%         99.0%
      87.0%
      73.5%
      61.5%


1



--------------------------------------------------------------------------------



 



EXHIBIT B
ACEP & ACEHI
Management Incentive Plan
Position Levels

      Position Level   Participants
 
   
IC
  Direct reports to CEO, excluding Property General Managers
IP
  Property General Managers
II
  Vice Presidents
III
  Directors having responsibility for more than one property
IV
  Directors having responsibility for one property

2